Citation Nr: 1311803	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO. 09-27 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder. 


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1975 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut.          

The Veteran appeared before a Decision Review Officer (DRO) at an RO hearing in January 2010 and a transcript is of record. He also requested and was scheduled for a hearing before the Board via videoconference in September 2011; however, he did not report for his scheduled hearing. He has not provided good cause for not appearing for the hearing and has made no attempt to reschedule the hearing. Thus, the Board finds the Veteran's request for a Board hearing to be withdrawn. See 38 C.F.R. 20.702(d).

In December 2011 and August 2012, the Board remanded this case for additional development. The purposes of these remands have been met and the case is ready for appellate consideration. 


FINDING OF FACT

 The Veteran does not have an acquired psychiatric disorder which is causally related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159. 3.303. 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).


VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in July 2008, December 2011, and November 2012. These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The July 2008 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006);aff'd sub.nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

As to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120. In the present case, written notice was provided in July 2008, prior to the appealed from rating decision, along with the subsequent notice provided in December 2011 and November 2012, after the decision that is the subject of this appeal. With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in April 2011, July 2012, and January 2013 supplemental statements of the case (SSOCs), thus curing any lack of timeliness of notice. Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist the Veteran in the development of the claim. In this regard, the RO has secured the Veteran's service treatment records, VA treatment records, and private medical evidence as identified by the Veteran. 

VA has a heightened burden of VCAA notification for claims of service connection for PTSD based on in-service personal assault. See Gallegos v. Peake, 22 Vet. App. 329 (2008). In response to the RO's request for specific details of the alleged event,  in his July 2009 substantive appeal (VA Form 9), the Veteran, who was on active duty for 35 days, gave a detailed account of his alleged in-service sexual assault. He noted that after the assault, he went to sick call. According to the Veteran, within a week of the assault, he was administratively discharged.  His service treatment records have been associated with the claims file. The records are negative for any complaints or findings of the alleged in-service sexual assault. 

The RO substantially complied with the Board's December 2011 and August 2012 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). Pursuant to the December 2011 remand, the Veteran underwent VA psychiatric evaluations in January 2012 and February 2012 which were conducted by VA mental health experts. The examinations addressed the pertinent questions noted in the remand, including whether the evidence of record indicated that the Veteran sustained a personal assault during his military service, whether a psychological disorder pre-existed service, and whether the Veteran had PTSD or depression that was linked to service, to include his alleged in-service assault. In addition, pursuant to the August 2012 remand, the RO received records from the Social Security Administration (SSA), which included a Disability Determination and Transmittal Report, dated in June 2006, and the medical records upon which the SSA decision was based. Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion. See 38 C.F.R. §§ 3.326, 3.3237 (2012). See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   

VA fulfilled its VCAA duties to notify and assist the Veteran, and thus, no additional assistance or notification is required. 


Service Connection Claim 

The Veteran contends that he has PTSD and/or major depressive disorder as a result of an in-service sexual assault. Having carefully considered the claim in light of the record and the applicable law, the Board finds the preponderance of the evidence is against the claim and the appeal will be denied.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

Establishing service connection generally requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation). Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2012). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2012).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d) (2012).

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases."). When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303(b). However, because the Veteran had less than 90 days of service, presumptive service connection for any chronic disease, including psychosis, does not apply. 38 C.F.R. § 3.307(a).   

Because 38 C.F.R. § 3.303(b) does not apply, the Veteran is not permitted to show continuity of symptomatology since his service as an alternative means of etiologically linking any psychiatric disorder, to include PTSD and major depression, to his military service. See Walker, supra. 

To establish entitlement to service connection for PTSD a Veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f) (2012). The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. § 4.125(a).

Generally, the occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination. See Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in combat with the enemy, as established by recognized military combat citations or other official records. If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor and his testimony must be corroborated by credible supporting evidence. See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).

However, if a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

Regardless of the factual adjudication of the occurrence of an assault, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. See Gallegos, 22 Vet. App. at 329; Patton v. West, 12 Vet. App. 272, 276 (1999); 38 C.F.R. § 3.304(f).

The Court has held that credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence. See Moreau v. Brown, 9 Vet. App. 389, 396 (1996). However, the Court subsequently held that its prior categorical statements that after-the-fact medical nexus evidence may not be the basis for corroborating a non-combat stressor are "not operative" in cases for service connection for PTSD based on personal assault, in light of the special evidentiary procedures implemented by VA for adjudication of claims for PTSD based on in-service personal assault, as described above. See Patton, 12 Vet. App. at 280.

As noted, the Veteran's DD Form 214, Report of Separation From Active Duty, shows that he served in the United States Marine Corps from July 10, 1975 to August 14, 1975. The Veteran's Military Occupational Specialty (MOS) was as a basic marine - i.e., he did not complete his initial recruit training. 

The Veteran's service treatment records show that in January 1975, he underwent an enlistment examination. He then denied any depression or excessive worry, or nervous trouble of any sort.  He was clinically evaluated as "normal" for psychiatric purposes. The records include an undated report from the Aptitude Board recommending that the Veteran did not warrant retention in service. It was indicated that the Veteran had no "desire" and continued to complain of ailments which were found psychosomatic, i.e., headaches, stomach aches, etc. The Board found no potential for the Veteran's service; that his  condition existed prior to enlistment (EPTE); and that it would have been difficult to detect by any examiner prior to enlistment. The Veteran was subsequently discharged.     

Private medical records show that the Veteran was hospitalized from April 1997 to May 1997, after he had attempted suicide. According to the Veteran, he had been depressed for most of his life but it had become more severe over the previous four years. He stated that he was adopted and that his adoptive parents were alcoholics and fought all the time. His parents were also abusive towards him. 

According to the Veteran, he was sexually abused at age 14 by a cousin. The Veteran had a significant alcohol and drug history. For the six months prior to admission, he was using a combination of cocaine, alcohol, and Tylenol #3. He had used heroin in the past but not in the 7 years prior to the hospitalization. The Veteran was married with no children. He was unemployed and depressed. Upon his discharge from the hospital, he was diagnosed with: (Axis I) alcohol and polysubstance dependence; major depression, (Axis II) personality disorder, not otherwise specified (NOS), (Axis III) status post overdose, and (Axis V) Global Assessment of Functioning (GAF) scores of 20 and 60.   

In February 2002, the Veteran filed his initial claim for service connection for depression. He noted that he had experienced depression since 1997. 

VA Medical Center (VAMC) outpatient treatment records, dated from October 2002 to March 2011, show that in December 2004, the Veteran underwent a psychiatric evaluation. He stated that he was unemployed and living at a homeless shelter. The Veteran had a history of drug and alcohol abuse, although he had been completely sober for the past two years. He indicated that he attempted suicide twice in February 2004. The Veteran indicated that he was raised by adoptive parents who were verbally and physically abusive to him. He noted that he started to run away at age 13 but that he was not able to survive on his own and would return home. The Veteran reported that he joined the military but left after two months because he was raped there. According to the Veteran, he was also raped by his babysitter while growing up. 

The Veteran had been married and divorced twice. He stated that in June 1999, his 16 year old daughter from a previous girlfriend committed suicide with a gun. The Veteran indicated that she was his only child. He reported that he also witnessed the death of his mother when she had a sudden heart attack in 1984. With respect to his alleged in-service rape, the Veteran started crying and had difficulty discussing the topic. The Veteran was hypervigilant and would only sit in the back of church near the exit. He went to the supermarket in the middle of the night to avoid crowds. Following the mental status evaluation, he was diagnosed with the following: (Axis I) chronic PTSD, alcohol dependence in sustained full remission, (Axis III) osteoarthritis, (Axis IV) (stressors) unemployment, homelessness, no family support, and (Axis V) GAF score of 40.    

In February 2005, the Veteran filed his initial claim for service connection for PTSD due to sexual trauma. 

Additional VAMC outpatient treatment records, dated from December 2004 to January 2009, show that in May 2008, the Veteran underwent a psychiatric evaluation. At that time, he stated that he had been in the Marines for three months. According to the Veteran, he was a "smart-ass, mouthing off" and became involved  in a "situation" he could not get escape. The Veteran noted that he was raped by a number of fellow Marines. He indicated that he reported the assault and that there was a subsequent "cover-up." The Veteran noted that he was given an honorable discharge under medical reasons as long as he left the military. 

The Veteran reiterated his prior reports. He reported that he grew up in an abusive home and was physically abused. The Veteran indicated that from the ages of 6 to 9, he lived with his grandmother - however, he then reported that his grandmother  left him with a babysitter who molested him. According to the Veteran, he started abusing drugs in an effort to avoid thinking about trauma-related memories. He stated that when he lived in California, he helped raise the daughter of a past girlfriend. He then left California when the child was nine years old, leaving her with her aunt. The Veteran found out several years later that she killed herself. 

The Veteran was diagnosed with: (Axis I) PTSD, heroin dependence, (Axis II) antisocial personality traits, (Axis IV) problems with housing, interpersonal relationships, finances, and (Axis V) GAF score of 48. The examiner stated that the Veteran met the diagnostic criteria for PTSD related to a sexual assault that occurred while he was in the military. The Veteran also reported a traumatic grief reaction to his daughter's suicide, as well as strong grief reactions to his parents' deaths. The Veteran reported a long pattern of substance use to cope with the emotions related to those events. He also reported a pattern of antisocial behavior (drug use, arrests, "use" of other people to meet his needs at their own expense), as well as a pattern of "running" to avoid his emotions. According to the examiner, it was likely that the Veteran's occasional apparent exaggeration of symptoms was related to an effort to get care in order to decrease stress.    

In July 2009, the Veteran provided details of his alleged in-service sexual assault. He alleged that while he was stationed at Parris Island, he was attacked by his drill sergeant and two other drill instructors. He alleged that he was awakened in the middle of the night, dragged out of his bunk, slammed to the floor, and taken out of his barracks to another building. The Veteran alleged that his attackers called him racial slurs and he was punched, kicked, and spat on. The Veteran asserted that one of the drill instructors urinated on him and his shirt was ripped off and his pants were pulled down. His sergeant then ejaculated on him, and digitally penetrated him and told him that the next time, it would be the "real thing." The Veteran alleged that he went to "sick call" in the middle of the night. A week later, he was discharged. 

In January 2010, the RO received a copy of an undated letter from Colonel T.P. of the US Marine Corps to the Veteran's parents. In the letter, Colonel P. informed the Veteran's parents that the Veteran would be discharged because he was unable to adjust to the stress of Marine Corps life. Of particular significance to the Veteran's contentions, Colonel P. assured the Veteran's parents that the Veteran was in good health and that they would not be discharging him if he were in need of active medical attention. 

A hearing was conducted at the RO in January 2010. The Veteran once again described his in-service sexual assault.  He stated that after the assault, he went to sick bay where he was given some aspirin and bandages. According to the Veteran, he did not tell anyone about the assault because he "feared for [his] life."   

In a medical statement from L.B., RN, a VA nurse, dated in January 2010, she stated that she was submitting a statement in support of the Veteran's claim for service connection for PTSD related to military sexual trauma (MST). Nurse B. indicated that she first met the Veteran during his treatment for substance dependence at the Newington VAMC. According to Nurse B., it was her professional opinion that the PTSD symptoms that the Veteran continued to struggle with were directly related to his alleged in-service sexual assault. The Veteran had great difficulty thinking about, writing about, or discussing the assault and he avoided any reminders about the assault. When he was able to address it, he re-experienced it and became tearful and extremely anxious. He also expressed shame and anger. Nurse B. reported that the Veteran had also struggled with substance abuse for many years. Although he experimented with marijuana and alcohol in high school, it was not until after his military service that he began to seriously abuse those substances and progressed to also using opiates. The Veteran had made three suicide attempts. He had been sober since May 2008. According to Nurse B., although the Veteran had made significant progress in his treatment, he continued to suffer from persistent PTSD symptoms.      

In November 2012, the RO received records from the SSA, which included a Disability Determination and Transmittal Report, dated in June 2006, and the medical records upon which the SSA decision was based. The SSA Disability Determination and Transmittal Report shows that the Veteran was awarded Social Security disability benefits for affective or mood disorders (primary diagnosis) and anxiety related disorders (secondary diagnosis). The medical records included a private psychiatric evaluation report, dated in May 2004. At that time, the Veteran stated that he had used drugs and alcohol for most of his life in order to cope with his feelings. He used cocaine and heroin daily from about 1974 to 2002. He also had a history of suicide attempts. According to the Veteran, his adoptive parents were involved in domestic violence and at age 5, he went to live with his grandmother. The Veteran stated that from ages 5 to 10, a female babysitter sexually molested him throughout that time. He noted that he served in the military and had a medical discharge. Following the mental status evaluation, his Axis I diagnoses were major depression, severe, without psychotic features; PTSD, moderate; and poly drug dependence.  

Pursuant to the December 2011 remand, the Veteran underwent VA psychiatric evaluations in January 2012 and February 2012. The January 2012 VA evaluation was conducted by A.W.M., Ph.D., and the February 2012 VA evaluation was conducted by K.R.G., M.D. 

In the January 2012 VA evaluation report, Dr. M. stated that the Veteran's symptoms did not meet the DSM-IV criteria for a diagnosis of PTSD. Rather, Dr. M. diagnosed the Veteran with the following: (Axis I) major depressive disorder, recurrent, polysubstance dependence, in remission, (Axis III) history of stroke, sleep apnea, and (Axis V) GAF score of 65. Dr. M. stated that he had reviewed the Veteran's claims file. According to Dr. M., early records omitted reference to MST. In one report, it was noted that the Veteran was sexually abused at age 14; in another report, it was indicated that the Veteran was raped by a babysitter; and in another report, it was noted that he was molested by a babysitter from ages 6 to 9. Also discrepant in the record was the report of suicide of his 16 year old daughter as his "only biological child," while elsewhere in the record, it was specifically noted that she was his girlfriend's daughter, not his daughter. In reference to the MST, the Veteran maintained that he was raped by his staff sergeant. In other records, the Veteran referred to rape by three other men in service. The actual assault was never described. 

Upon current examination, the Veteran stated that his MST was carried out by his sergeant and two others who beat him. While he was held down, his sergeant urinated and ejaculated on him and threatened to rape him but did not. When asked for clarification, the Veteran indicated that his sergeant digitally penetrated him. According to the Veteran, his MST occurred because he was "rowdy" and uncooperative in boot camp. Significantly, Dr. M. reported that in records dated in May 2008, it was noted that the Veteran experienced nightmares and flashbacks related to other life traumas, not alleged MST. The Veteran was tearful when discussing losses unrelated to the alleged MST. Dr. M. also stated that the Veteran had a history of physical and sexual abuse, exposure to violence, multiple teen runaway attempts, and expulsion from high school at 17 for fighting. The Veteran had been divorced twice. He described a history of sexually compulsive behaviors. When asked about re-experiencing symptoms, the Veteran reported distressing thoughts about his "failed marriage" with feelings of guilt and failure, but did not endorse re-experiencing of claimed MST. 

Pursuant to the December 2011remand, Dr. M. was directed to address the question of whether the evidence of record indicated that the Veteran sustained a personal assault during military service, committed by three drill instructors as reported. In response, Dr. M. stated that it could not be concluded, with a greater than 50/50 probability, that the Veteran was the victim of a sexual assault while in the Marine Corps. Although it was possible that it occurred, the Veteran's description of the assault had shifted over time from a "rape" to having been beaten up and ejaculated on. Older records referenced his multiple life traumas pre- and post-military, but did not include his claim of MST. Those factors, along with other inconsistencies in the record based on the Veteran's varying self-report, caused reasonable doubt about the validity of his self-report. In response to the question of whether it could be concluded as medically undebateable that the Veteran's psychological disorder pre-existed his entry into active military service in July 1975, Dr. M. reported that it could be concluded as "undebateable" that the Veteran's psychological disorder pre-existed his entry into active military service. That was supported by his pre-military trauma history, his behavioral history (e.g. runaway, expelled from school), and his self-described behavior upon entry into the military. Regarding the Veteran's depressive disorder, it could not be concluded with a 50/50 or greater probability to be causally related to military service. The record was clear with regard to multiple contributing factors unrelated to military service, including but not limited to childhood sexual abuse, childhood physical abuse, chronic substance dependence, multiple losses, criminal history, and periods of homelessness. Dr. M. stated that despite the Veteran's history and past diagnoses of PTSD in the clinical record, at present, the Veteran did not endorse sufficient symptoms to warrant the diagnosis as causally related to any life trauma.   

In the February 2012 VA psychiatric evaluation report, Dr. G. diagnosed the Veteran with the following: (Axis I) major depressive disorder, (Axis III) chronic obstructive pulmonary disorder, sleep apnea, cerebrovascular accident (CVA), degenerative joint disease, (Axis IV) financial difficulty, unemployed, and (Axis V) GAF score of 40. Dr. G. stated that he had reviewed the Veteran's claims file. According to the Veteran, his adoptive parents had a history of alcohol abuse and a history of frequent verbal arguments. The Veteran also indicated that he was physically abused by both parents and sexually abused by a cousin at the age of 14. In addition, he alleged his daughter committed suicide at age 16. He had been divorced twice and had a history of drug addiction. The Veteran had an alleged MST during service. At present, he had dreams of the in-service assault. Dr. G. stated that he was unable to make comments on whether the Veteran's alleged in-service assault occurred due to lack of sufficient factual information. On the basis of the clinical record only, it could not be concluded or established that the Veteran's psychological/ mental health pre-existed his entry into military service in July 1975. If any psychological trauma or mental impairment pre-existed service, it could not be concluded as medically undebateable that it was aggravated or not aggravated to a permanent degree in service beyond that which would be to the natural progress of the disease. Dr. G. reported that the Veteran did not meet the criteria for a current diagnosis of PTSD. 

The physician reported that the etiology for PTSD diagnosis could not be established as direct causal relationship with any trauma mentioned above. The examiner found that it would be mere speculation that PTSD was directly associated with childhood abuse, death of daughter, death of mother or military trauma. Dr. G. opined that the Veteran currently met the criteria for a diagnosis of major depression. However, Dr. G. further opined that the Veteran's major depression was less likely as not a result of his reported MST.      

The Veteran did not engage in combat and it is not contended otherwise. Therefore, the provisions of 38 U.S.C.A. § 1154 are not applicable. 

With respect to the question of whether the Veteran had a psychiatric disability, to include PTSD and/or depression, prior to his induction into the military, a veteran is presumed to have been in sound condition at service entrance except as to defects, infirmities, or disorders noted, or where clear and unmistakable evidence demonstrates that the injury or disease existed before service. 38 U.S.C.A. § 1111. To rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089, 1096 (2004).    

In the January 2012 VA evaluation report, Dr. M. stated that it could be concluded as "undebateable" that the Veteran's psychological disorder pre-existed his entry into active military service. However, Dr. M. did not specify the diagnosed psychological disorder that he was referring to that pre-existed the Veteran's period of service. Dr. M. had concluded that the Veteran did not meet the criteria for a diagnosis of PTSD; as such, it could not be PTSD that pre-existed the Veteran's service. Dr. M. had also diagnosed the Veteran with major depressive disorder, but he did not specifically state that it was the Veteran's depressive disorder which pre-existed the Veteran's period of service. In addition, in the February 2012 VA evaluation report, Dr. G. indicated that it could not be concluded or established that the Veteran's psychological/mental health pre-existed his entry into the military. Dr. G. also did not specify which diagnosed psychological disability that he was referring to. Regardless, whatever psychiatric disorder he was referring to, he was reporting that it did not pre-exist the Veteran's service. 

In addition, there is no evidence which specifically documents that the Veteran had a psychiatric disorder, to include PTSD and/or major depressive disorder, prior to his enlistment into the military. In the Veteran's service treatment records, although it was noted that the Veteran had psychosomatic ailments, and it was also concluded that the Veteran's "condition" existed prior to enlistment, there was no specific diagnosed psychiatric condition that was reported to have pre-existed the Veteran's service. Given that there is no clear and unmistakable evidence that the Veteran had a psychiatric disorder, to include PTSD and/or major depressive disorder, prior to his enlistment, it is unnecessary to address the second question regarding aggravation of a pre-existing disability. Accordingly, the presumption of soundness is not rebutted and the Veteran is found to have been sound at service entrance. VAOPGCPREC 3-2003; see also Wagner, supra.     

The Veteran's only claimed stressor is that he was sexually assaulted during service. The Veteran is competent under the law to describe what he experienced while in military service. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). However, the Veteran has been inconsistent in the details in relation to the alleged assault. In addition, his statements are contradicted by objective documents. In this regard, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ( "Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment. Caluza v. Brown, 7 Vet. App. 498 (1995).

In the January 2012 VA examination report, Dr. M. stated that it could not be concluded, with a greater than 50/50 probability, that the Veteran was the victim of a sexual assault while in the Marine Corps. Dr. M. then discussed how the Veteran had provided many inconsistencies regarding the details of the alleged assault. According to Dr. M., there were times when the Veteran stated that he was "raped" and other times when he indicated that he was beaten up, ejaculated on, and digitally penetrated. Dr. M. tried to make a distinction between being raped and being digitally penetrated. 

While in the Board's view of the law, there is no distinction between being raped and being digitally penetrated (both situations constituting personal assault),  the Veteran has been markedly inconsistent about other details of the alleged assault, as well as his pre and post service history. In the July 2009 stressor statement, the Veteran indicated that after the alleged assault, he went to sick call in the middle of the night. In addition, in the January 2010 hearing, he noted that after the assault, he went to sick bay where he was given some aspirin and bandages. However, the Veteran's service treatment records are negative for any evidence showing that the Veteran sought treatment for his alleged injuries. The records do not reflect that he was given aspirin and bandages on any occasion. 

The Board also notes that in the May 2008 VAMC outpatient treatment record, the Veteran stated that after the MST, he reported the assault and that there was a subsequent "cover-up." He basically alleged that he was told that as long as he agreed to leave the military, he would receive an honorable discharge for medical reasons. However, in the January 2010 hearing, the Veteran indicated that he did not tell anyone about the assault because he "feared for [his] life." 

Moreover, the Veteran's service treatment records are negative for any complaints or findings of the alleged assault. It is particularly significant that a high-ranking officer, facially tasked with advising family members of the health of incoming recruits advised the Veteran's parents that he was in good health, and that the Veteran was about to be discharged. The Veteran was discharged after 35 days of service because the Aptitude Board concluded that he had no "desire" to stay in the military and kept getting psychosomatic ailments such as headaches and stomach aches. It concluded that there was no potential for the Veteran and he was discharged.   

In the January 2012 VA evaluation report, Dr. M. made other observations about the Veteran's MST. He noted that older records referenced the Veteran's multiple life traumas pre- and post-military, but did not include his claimed MST. In addition, the Veteran had other inconsistencies in the record based on his varying self-report, which caused reasonable doubt about the validity of his statements. For example, on numerous occasions, the Veteran stated that he had a daughter who had committed suicide at age 16. However, there were also numerous instances when the Veteran denied having any children. In addition, in the May 2008 VAMC outpatient treatment record, he stated that he helped raise the daughter of a past girlfriend but that he left her when she was nine years old. According to the Veteran, he found out several years later that she had killed herself. Moreover, with respect to his alleged childhood sexual abuse, in the private hospitalization report, showing that the Veteran was hospitalized from April to May 1997, the Veteran stated that he was sexually abused at age 14 by a cousin. However, in the May 2008 VAMC outpatient treatment records, he stated that while he was living with his grandmother, he was molested by a babysitter from the ages of 6 to 9.  

In light of the above, the Board notes that the Veteran's inconsistent statements regarding his alleged in-service sexual assault, in addition to his other inconsistent statements regarding other alleged events in his life, such as having a child or his alleged childhood sexual abuse, all undermine the veracity of his statements, specifically his statements regarding his MST. Thus, the Board finds that the Veteran's statements that he was sexually assaulted during service lack credibility and are without probative value. See e.g., Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).    

The evidence of record is negative for any evidence which corroborates the Veteran's statements as to the occurrence of his claimed in-service sexual assault. Although not dispositive given the applicable regulation, the Veteran has presented no information which is credible as to his alleged assault; nor has a VA physician found upon investigation by medical and factual examination that such an assault occurred.

The preponderance of the evidence is against the claim of service connection for PTSD. With respect to psychiatric disorders other than PTSD, the evidence of record shows that the Veteran has been currently diagnosed with major depressive disorder. However, there is no competent credible evidence on file linking any psychiatric disorder, to include major depressive disorder, to service or to any incident of service. The Veteran's service treatment records are negative for any complaints or findings of a psychiatric disorder, to include major depressive disorder. Although it was noted that the Veteran had psychosomatic ailments, no specific psychiatric condition was diagnosed.   

The first evidence of record of a diagnosed psychiatric disorder, specifically depression, was in April 1997, over 21 years after the Veteran's discharge. Private medical records show that in April 1997, the Veteran was hospitalized after he attempted suicide. Upon his discharge, the pertinent diagnosis was major depression. With respect to negative evidence, the Court has held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be decisive. See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].

In this case, there is no credible evidence of record which links the Veteran's psychiatric disorder, currently diagnosed as major depressive disorder, to his period of service. Given that the Board does not consider the Veteran's account of an in-service sexual trauma to be credible, any statement alleging that the Veteran's currently diagnosed depressive disorder is related to such in-service event is not probative evidence. Thus, to the extent that the Veteran contends that he has major depressive disorder that is related to his claimed in-service sexual assault, such contentions are not credible and carry no weight.    

In the January 2012 VA psychiatric evaluation report, Dr. M. stated that it could not be concluded with a 50/50 or greater probability that the Veteran's depressive disorder was causally related to military service. The record was clear with regard to multiple contributing factors unrelated to military service, including but not limited to childhood sexual abuse, childhood physical abuse, chronic substance dependence, multiple losses, criminal history, and periods of homelessness. This opinion weighs against the claim. 

The opinion from Dr. G. in the February 2012 VA examination report regarding the Veteran's major depression is not relevant because he addressed the question of whether the Veteran's depression was related to his reported MST. As stated above, the Veteran's account of an in-service sexual trauma has been found to be not credible. 

Based on the above, the preponderance of the evidence of record is against a grant of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, and the claim must be denied.  

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


